Ruwe, J., concurring: I agree with the result reached by the majority; however, I cannot agree with the majority’s suggestion that the personal nature of the underlying income tax deficiency and the related interest plays no role in determining the validity of section 1.163-9T(b)(2)(i)(A), Temporary Income Tax Regs., 52 Fed. Reg. 48407 (Dec. 22, 1987). On the contrary, as I made clear in my dissenting opinion in Redlark v. Commissioner, 106 T.C. 31, 58, 60 (1996), I believe this to be a relevant and important factor. The Courts of Appeals that have addressed this issue seem to agree. See Kikalos v. Commissioner, 190 F.3d 791, 797-798 (7th Cir. 1999), revg. T.C. Memo. 1998-92; McDonnell v. United States, 180 F.3d 721, 723 (6th Cir. 1999); Allen v. United States, 173 F.3d 533, 537 (4th Cir. 1999); Redlark v. Commissioner, 141 F.3d 936, 941 (9th Cir. 1998), revg. and remanding 106 T.C. 31 (1996); Miller v. United States, 65 F.3d 687, 690-691 (8th Cir. 1995).